FILED: NEW YORK COUNTY CLERK 10/21/2019 09:58 AM                                                                                                                                          INDEX NO. 158700/2019
NYSCEF DOC. NO. 4                        Case 1:19-cv-10506-AT Document 13 Filed 12/30/19 Page 1 of 1 NYSCEF: 10/21/2019
                                                                                           RECEIVED
                                                                    SUPREME                COURT            STATE            OF NEW            YORK

                                                                                     COUNTY               OF NEW             YORK

                                                                                                                                                                                 CASE     NO.:        158700/2019
                                                                                                                                                                                   Date    Filed:       09/06/2019


                                                                                     AFFIDAVIT                 OF SERVICE

   Sydney        Hyman


                  Plaintiff/Petitioner.
   vs.


   Andrew          Fabbri          and       Jessica
   Cohen


                  Defendant/Respondent.




                 STATE OF NEW JERSEY
                 COUNTY OF SOMERSET                                    ss.


   I, Roger       Padilla,          depose        and     say     that:


   I am a competent                 adult,       over    the age of            18, a resident         of the State        of New          Jersey         and     a disinterested          party       to the above
   named        action.


   On 10/10/2019                 at 08:30        PM,      I served           the within      SUMMONS,                 NOTICE                 OF COMMENCEMENT                                   & AMENDED
   COMPLAINT                      on Andrew             Fabbri          at 53 Oxford            Landing            , Wechawken,               NJ        07086         in the    manner     indicated        below:


   Commentc:              Service        was      affected        by affixing             a true     copy      of each       to the       door          of said        premises        which        is the
   defendant's             usual      place       of ahede.         Deponent              was      unable,      with  due diligêñce                     to find         defendant(s)           or    a person(s)          of
   suitable       age      and      discretion,           thereat          having     made          attempts       on the following                     dates         and times:


   *10/04/2019             - 20:15       -- The         address           provided            high
                                                                                           a secured  rise apartment                                     units
                                                                                   luxury                                     building,      housing
   25-100.       When            I identified           myself                  the security
                                                                       as a process
                                                                    server,                        guard       inllewed     me access into the building             to
   knock     on the door      of the apartment.        A white male answered                the door       and informed          me that he had never heard
   of Andrew       Fabbri     or Jessica    Cohen.     Pleasant     at first,    when     I made       further      inquiry     as to his knowledge           of them
                                                                                                say"
   being    former    tenants,     he informed        me  that  "that's     all  I  have   to            and    slammed       the   door    in my    face.   When      I
   returned     to the lobby      I asked    security    if he could     verify      the name       of the resident         in Unit     53. At this time,       the
   security    guard    did state that Andrew       Fabbri    is the listed  resident      of Unit  53.
   *10/05/2019       - 10:03  -- I returned   to the location     and was allowed         access into the building.    I knocked                                                                       on the      door
                                                                                      "delivery"
   of Unit   53. A male      voice asked    who I was. I stated      that I had a                    for Jessica  Cohen.   There                                                                     was    no
   response       to my statersent.      I continued                            knocking           on the      door    for     several        minutes             but     there      was no response.
   *10/07/2019         - 07:12   -- Upon                                                        guard       informed          me that          the       residents             of Unit  53 requested               that
                                           returning,                            security
   no one       be allowêd     access to their     unit                        henceforth.


   Thereafter      deponent       also mailed    by first    class mail   a copy of said documents       to the person      to be served    at the
                                                                                                     Confidential"
   aforementioned          address    in an envelapê       bearing    the legend   "Personal     and                     and not indicating      on
   the outside     thereof,     by return    address     or otherwise     that the comn-.2ication      if from     an attorney    or concerns      an
   action   against     the person      to be served    on 10/11/19


   I certify                                                                                                                             ·                                        of the foregoing
              that the foregoing statements     made by me are true and corr                                                         I         aware           that     if any
   statements     made by me are willfully    false,  I am subject to punish   ent.
                                         KAREN     SWICKl£                   /
                                                    NOTARY PUBLIC OF NEW
                                                                            JERSEY
                                                    My Commission Expres 10/19203
   Sw                                                   ·
                to and      subsc            e        o   me on this                                           X                                   /f
              day           of                                     f         . 2d                              Ro       r Pa     11a -           ocess         Server
   by an affiant   who 1 personally                          known           to me                             J    & K   Investigative                 Services         Inc
    r roduced     id itification                                                                               P.O.    Box      88
                                                                                                               Somerville,           NJ      08876
                                                                                                               908-707-1900
                                                                                                            1 of 1
